Citation Nr: 0606331	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-20 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder secondary to an acquired psychiatric disorder 
including post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension 
secondary to secondary to an acquired psychiatric disorder 
including PTSD.

3.  Entitlement to service connection for residuals of a 
stroke secondary to secondary to an acquired psychiatric 
disorder including PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from September 1950 to August 
1952.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the regional office 
(RO) in New York, New York, that, in pertinent part, denied 
service connection for a cardiovascular disorder, 
hypertension, and residuals of a stroke due to a neurosis. 
That decision granted service connection for a depressive 
disorder.

The claims have been developed as entitlement to service 
connection for a cardiovascular disorder, hypertension, and 
stroke residuals due to an acquired psychiatric disorder, 
most recently characterized as PTSD with a major depressive 
disorder.   By rating action in May 2004 the veteran's rating 
for the psychiatric disorder was increased to 50 percent.  

Based on a March 2004 physician's statement, the record 
raises the issue of entitlement to service connection for 
alcohol abuse, secondary to PTSD.  This issue, however, is 
not currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  

Further, in the appellant's February 2006 brief it appears 
that he is attempting to raise a new claim of entitlement to 
service connection for a cardiovascular disorder, 
hypertension, and stroke residuals, but this time, secondary 
to cold injury residuals.  This issue, however, also is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  

The Board notes that in February 2006, this case was advanced 
on the docket pursuant to 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  The veteran's cardiovascular disorder, first shown many 
years after service, is not related to his service-connected 
acquired psychiatric disorder.

2.  The veteran's hypertension, first shown many years after 
service, is not related to his service-connected acquired 
psychiatric disorder.

3.  The veteran's residuals of a stroke, first shown many 
years after service, are not related to his service-connected 
acquired psychiatric disorder.


CONCLUSION OF LAW

Neither a cardiovascular disorder, hypertension, nor stroke 
residuals were incurred or aggravated in-service; these 
disorders may not be presumed to have been incurred during 
active duty service; and these disorders are not proximately 
due to or the result of an acquired psychiatric disorder.  38 
U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete. 38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2). Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant. 38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002). Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim. This assistance 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 
Finally, VA has a duty to notify the appellant that he should 
submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application. Written notice provided in January 2004 
correspondence fulfills the requirements set forth under 38 
U.S.C.A. § 5103(a), to include any duty to inform the 
appellant to submit all pertinent evidence in his possession. 
Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development. 
Hence, VA has fulfilled its duties under the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although notice was provided to the 
appellant after the initial adjudication, he was not 
prejudiced.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to decide this 
appeal.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless. Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case." ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless. While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service. 38 C.F.R. § 3.303(d). 

Certain chronic diseases, including cardiovascular-renal 
disease, hypertension, and cerebrovascular stroke residuals 
may be presumed to have been incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310. Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability. 38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

The veteran asserts that his cardiovascular disorder, 
hypertension, and stroke residuals proximately resulted from 
his service-connected acquired psychiatric disorder.  For the 
purposes of the issue certified to the Board it is neither 
claimed, nor shown, that a cardiovascular disorder, 
hypertension, nor stroke residuals were present during, or 
until many years following active duty service.  The medical 
records show no evidence of a cardiovascular disorder, 
hypertension, or a stroke until approximately April 1988, 
approximately thirty-six years following active service.

The evidence for consideration in this case includes 
extensive treatment records and VA clinical records from 
1988.  These reveal treatment for numerous chronic 
disabilities including cardiovascular-renal disorders, 
hypertension, and stroke residuals.  The veteran has been 
under long term clinical treatment for depression and PTSD.  
None of the treatment records reveal any medical opinion or 
other evidence which links the veteran's cardiovascular 
disorder, hypertension, and/or stroke residuals to service or 
to his service connected acquired psychiatric disorder.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value. 

The Board notes that in Fast Letter 01-05, issued by the 
Veterans Benefits Administration on January 16, 2001, it was 
noted that medical literature on this subject continues to 
state that it is premature to draw firm conclusions about the 
relationship between PTSD and cardiovascular disorders.  
Simply stating, in general terms, that stress or anxiety 
affect a person, is not equivalent to rendering a valid 
opinion as to medical etiology in this specific veteran's 
case.

A previous Fast Letter (that of 96-95 issued on September 26, 
1996) also noted that the Veterans Health Administration had 
concluded that a causative relationship between PTSD or other 
long-term stress and subsequent development of cardiovascular 
disease had not been established. Although these letters are 
not binding on the Board, they lend further support to the 
conclusions reached in this case. The Board has weighed the 
medical evidence discussed above, and has found the evidence 
to preponderate against the claim.

The Board notes that the veteran in a January 2004 letter was 
informed by VA as to what evidence was required to support 
his claims for service connection for a cardiovascular 
disorder, hypertension, and residuals of a stroke as 
secondary to his service connected acquired psychiatric 
disorder.  However, the veteran failed to submit the 
necessary evidence required to support his claim.

Taking the foregoing into consideration, the veteran's claim 
of entitlement to service connection for a cardiovascular 
disorder, hypertension, and stroke residuals secondary to an 
acquired psychiatric disorder must be denied.  First, there 
is no evidence of a cardiovascular disorder, hypertension, or 
a stroke in the service medical records.  Second, there is no 
evidence of treatment or diagnosis until 1988. Third, while 
the medical evidence of record is extensive, it does not 
offer any nexus opinion linking these disorders to his 
service connected acquired psychiatric disorder.  

The Board has also considered the veteran's written 
statements submitted in support of his argument. His 
statements, however, are not competent evidence of a nexus 
between the claimed conditions and a service-connected 
condition. Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 495 (1992).

The Board finds that the preponderance of the evidence is 
against the veteran's claims. It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue. 38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for a cardiovascular 
disorder, hypertension, and residuals of a stroke as 
secondary to an acquired psychiatric disorder is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


